DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” forming buffer layer troughs connecting the contact region vias on the buffer layer; step S3: conducting a second etching to the buffer layer to laterally widen the buffer layer troughs, where an undercut structure is formed between the buffer layer troughs and the active layer around the contact region vias; and step S4: sequentially forming a transparent conductive layer and a metallic layer on the ILD layer by deposition, where the transparent conductive layer is separated by the contact region vias, and the metallic layer is continuously extended into and fills up the buffer layer troughs, and patterning the transparent conductive layer and the metallic layer to form the source/drain electrodes and touch line from the metallic layer, and the pixel electrodes from the transparent conductive layer, where the source/drain electrodes contact the source/drain contact regions of the active layer from below through the buffer layer troughs” and [claim 9]” buffer layer troughs are configured on the buffer layer connecting the contact region vias, undercut structure is formed between the buffer layer troughs and the active layer around the contact region vias; and the transparent conductive ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AMAR MOVVA/Primary Examiner, Art Unit 2898